UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4256


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TRAVIS LAVERLEE CLARK,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:08-cr-00170-JAB-1)


Submitted:   May 24, 2010                 Decided:   June 17, 2010


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, John A. Dusenbury,
Jr., Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.     Anna Mills Wagoner, United States
Attorney, Lisa B. Boggs, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Travis Laverlee Clark pled guilty to possession with

intent to distribute 15.7 grams of cocaine base, in violation of

21 U.S.C.A. §§ 841(a)(1), (b)(1)(B) (West 1999 & Supp. 2009).

At sentencing, defense counsel argued for a variant sentence

below the guidelines range of 188 to 235 months’ imprisonment,

citing    the     sentencing        disparities      between   crack       and   powder

cocaine.     After counsel’s arguments and Clark’s allocution, the

district court sentenced Clark to 200 months’ imprisonment.                          The

court, however, did not specifically discuss the applicability

of any 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2009) factors or

Clark’s sentencing disparity argument, or otherwise explain its

rationale supporting the chosen sentence.                      Clark appeals his

sentence.

            On appeal, Clark argues his sentence is unreasonable

because it is greater than necessary to accomplish the goals of

§ 3553(a)    in       light    of   recent       determinations     by   the     Justice

Department      and    House    Judiciary        Committee   that    the    sentencing

disparity between crack and powder cocaine should be eliminated.

Finding the sentence procedurally unreasonable, we vacate the

sentence and remand for resentencing.

            We review a sentence for reasonableness under an abuse

of discretion standard.             Gall v. United States, 552 U.S. 38, 51

(2007).     This requires consideration of both the procedural and

                                             2
substantive reasonableness of a sentence.                        Id. at 51; see also

United    States       v.    Lynn,   592    F.3d    572,    575       (4th   Cir.     2010).

Properly preserved claims of procedural error are subject to

harmless error review.           United States v. Thompson, 595 F.3d 544,

546 (4th Cir. 2010); Lynn, 592 F.3d at 576.                       If the sentence is

free     of    significant       procedural        error,       the    appellate          court

reviews the substantive reasonableness of the sentence.                                   Lynn,

592 F.3d at 575; United States v. Pauley, 511 F.3d 468, 473 (4th

Cir. 2007).

               After determining whether the district court properly

calculated      the    defendant’s       advisory        guideline      range,       we    must

decide    if    the    sentence      imposed       was    procedurally         reasonable.

This determination involves deciding whether the district court

considered       the     §    3553(a)      factors,       analyzed       the     arguments

presented       by     the    parties,      and     sufficiently         explained         the

selected       sentence.        Lynn,      592    F.3d     at    575-76;       see    United

States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009) (holding

that, while the “individualized assessment need not be elaborate

or lengthy . . . it must provide a rationale tailored to the

particular case . . . and [be] adequate to permit meaningful

appellate review”).             The district court’s explanation must be

sufficient to satisfy us that it “has considered the parties’

arguments and has a reasoned basis for exercising its own legal



                                             3
decisionmaking authority.”                 Rita v. United States, 551 U.S. 338,

356 (2007).

             By raising the issue below, Clark properly preserved

review of his claim that his sentence is unreasonable based on

sentencing        disparities            between         crack     and     powder       cocaine.

Because     Clark       argued      for    a   sentence          different       from   the   one

ultimately imposed, the district court had a responsibility to

render an individualized explanation addressing his arguments.

Thompson, 595 F.3d at 546; Lynn, 592 F.3d at 578.

             We        find   the    sentence        imposed        is     not    procedurally

reasonable because the district court failed to address Clark’s

sentencing        disparity      argument,          to    explain        its    individualized

assessment        of    the    applicable       § 3553(a)         factors        considered    in

imposing the chosen sentence, or to articulate why it rejected

Clark’s argument for a below guidelines sentence.                                 As a result,

we   are    simply       unable      to     gauge        whether     the       district   court

considered the parties’ arguments and the applicable sentencing

factors and had a reasoned basis for its decision.                                  Thus, this

court cannot determine whether the sentence was greater than

necessary        or    created      an    unwarranted        sentencing          disparity,    as

Clark    contends.            Therefore,       we   find     that     the      district   court

abused     its    discretion        and    that     the     procedural         error    was   not

harmless under Lynn and Thompson.



                                                4
          Accordingly, we vacate Clark’s sentence and remand for

resentencing.   We decline to review the propriety of Clark’s

disparity argument until the district court provides an adequate

basis for meaningful appellate review.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                            VACATED AND REMANDED




                                  5